--------------------------------------------------------------------------------

Exhibit 10.1
 
 

--------------------------------------------------------------------------------

 
 
FIRST AMENDMENT
 
TO
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of
 
November 17, 2010
 
among
 
GENESIS ENERGY, L.P.,
 
as the Borrower
 
and
 
The Lenders Party Hereto
 
 

--------------------------------------------------------------------------------

 


BNP PARIBAS,
 
as Administrative Agent,
 
BANK OF AMERICA, N.A. AND BANK OF MONTREAL,
 
as Co-Syndication Agents,
 
and
 
U.S. BANK NATIONAL ASSOCIATION,
 
as Documentation Agent
 
 
 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
"First Amendment") dated as of November 17, 2010, is by and among GENESIS
ENERGY, L.P., a Delaware limited partnership (the "Borrower"), BNP PARIBAS, as
administrative agent (in such capacity, together with its successors in such
capacity, the "Administrative Agent") for the lenders party to the Credit
Agreement referred to below (collectively, the "Lenders"), and the undersigned
Lenders.
 
R E C I T A L S
 
A.           The Borrower, the Lenders, the Administrative Agent and the other
agents referred to therein are parties to that certain Second Amended and
Restated Credit Agreement dated as of June 29, 2010 (the "Credit Agreement"),
pursuant to which the Lenders have made certain Loans and provided certain
Commitments (subject to the terms and conditions thereof) to the Borrower.
 
B.            The Borrower wishes, and the Lenders signatory hereto and the
Administrative Agent are willing, to amend the Credit Agreement as more fully
described herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
Section 1.              Defined Terms.  Each capitalized term used herein but
not otherwise defined herein has the meaning given such term in the Credit
Agreement.  Unless otherwise indicated, all article, schedule, exhibit and
section references in this First Amendment refer to articles and sections of the
Credit Agreement.
 
As used in this First Amendment, the following term has the meaning specified
below:
 
"First Amendment Effective Date" has the meaning assigned to such term in
Section 3 hereof.
 
Section 2.               Amendments to Credit Agreement.
 
2.1           Amendments to Section 1.01 (Defined Terms).
 
(a)           The definition of "Adjusted Consolidated EBITDA" is hereby amended
and restated in its entirety to read as follows:
 
"Adjusted Consolidated EBITDA" means, for any period, Consolidated EBITDA
determined on a Pro Forma Basis; provided that (a) cash distributions received
by the Borrower and the Restricted Subsidiaries from all Joint Ventures
consummated after the Effective Date (other than the CHOPS Joint Venture) shall
not account for more than 25% of Adjusted Consolidated EBITDA (as such Adjusted
Consolidated EBITDA is calculated from time to time without giving effect to
cash distributions from Joint Ventures consummated after the Effective Date (but
giving effect to cash distributions from the CHOPS Joint Venture whether
consummated before or after the Effective Date)), and any excess shall be deemed
to not be Adjusted Consolidated EBITDA and (b) for any Material Project with a
Commencement Date occurring on or prior to the date of determination, Adjusted
Consolidated EBITDA may include, at the Borrower's option, the Material Project
EBITDA Adjustments for such Material Project for such period determined as
specified below.  Upon the occurrence and during the continuance of a "Cash
Option Only Default" under and as defined in the NEJD Financing Lease Agreement,
Adjusted Consolidated EBITDA shall be automatically reduced by an amount equal
to the contributions to Adjusted Consolidated EBITDA attributable to NEJD SPE 2
for the applicable Test Period or Calculation Period.
 
 
1

--------------------------------------------------------------------------------

 

As used herein, "Material Project EBITDA Adjustments" means, with respect to the
construction or expansion of any capital project of the Borrower or any of its
Restricted Subsidiaries, the aggregate capital cost of which (inclusive of
capital costs expended prior to the acquisition, construction or expansion
thereof) is reasonably expected by the Borrower to exceed, or exceeds, with
respect to the Borrower or any of its Restricted Subsidiaries, $10,000,000 (a
"Material Project"):


(a)           for each Test Period ending prior to the date on which a Material
Project has achieved commercial operation (the "Commercial Operation Date") (but
including the Test Period ending with the fiscal quarter in which such
Commercial Operation Date occurs), a percentage (based on the then-current
completion percentage of such Material Project as of the date of determination)
of an amount to be reasonably approved by a majority of the Arrangers (the
"Projected Consolidated EBITDA") as the projected Consolidated EBITDA
attributable to such Material Project for the first full 12-month period
following the Scheduled Commercial Operation Date of such Material Project (such
amount to be determined based upon projected revenues from customer contracts,
projected revenues from prospective customers that are reasonably determined by
a majority of the Arrangers, in their reasonable discretion, to otherwise be
reasonably likely on the basis of sound financial planning practice, the
creditworthiness and applicable projected production of the prospective
customers, capital and other costs, operating and administrative expenses, the
Scheduled Commercial Operation Date, commodity price assumptions and other
factors reasonably deemed appropriate by a majority of the Arrangers), which
may, at the Borrower's option, be added to actual Adjusted Consolidated EBITDA
for the Test Period next preceding the fiscal quarter in which construction or
expansion of such Material Project commences (the "Commencement Date") and for
each Test Period thereafter until the Commercial Operation Date of such Material
Project (including the Test Period ending with the fiscal quarter in which such
Commercial Operation Date occurs), but net of any actual Consolidated EBITDA
attributable to such Material Project for such Test Period; provided that if the
actual Commercial Operation Date does not occur by the Scheduled Commercial
Operation Date, then the foregoing amount shall be reduced, for Test Periods
ending after the Scheduled Commercial Operation Date to (but excluding) the Test
Period ending with the fiscal quarter in which such Commercial Operation Date
occurs, by the following percentage amounts depending on the period of delay
(based on the period of actual delay or then-estimated delay (estimated on the
date of determination), whichever is longer): (i) 90 days or less, 0%, (ii)
longer than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days
but not more than 270 days, 50%, (iv) longer than 270 days but not more than 365
days, 75%, and (v) longer than 365 days, 100%; and
 
 
2

--------------------------------------------------------------------------------

 

(b)           beginning with the Test Period ending with the first full fiscal
quarter following the Commercial Operation Date of a Material Project and for
the Test Periods ending with the two immediately succeeding fiscal quarters, an
amount equal to the greater of (i) three times the actual Consolidated EBITDA
attributable to such Material Project for such first full fiscal quarter (if the
first full fiscal quarter), 100% of the actual Consolidated EBITDA attributable
to such Material Project for such first two fiscal quarters (if the second full
fiscal quarter), or one-third of the actual Consolidated EBITDA for such first
three fiscal quarters (if the third full fiscal quarter) or (ii) 75% (if the
first full fiscal quarter), 50% (if the second full fiscal quarter) or 25% (if
the third full fiscal quarter) of the Projected Consolidated EBITDA attributable
to such Material Project for the first full Test Period following such
Commercial Operation Date, which may, at the Borrower's option, be added to
actual Adjusted Consolidated EBITDA for such Test Periods.
 
Notwithstanding the foregoing:
 
(i)            no such Material Project EBITDA Adjustment shall be allowed with
respect to any Material Project unless:
 



 
(a)
at least 30 days (or such lesser period as is reasonably acceptable to the
Administrative Agent) prior to the last day of the Test Period for which the
Borrower desires to commence inclusion of such Material Project EBITDA
Adjustment in Adjusted Consolidated EBITDA with respect to a Material Project
(the "Initial Test Period"), the Borrower shall have delivered to Administrative
Agent notice of such Material Project and the Scheduled Commercial Operation
Date with respect thereto, together with written pro forma projections of
Consolidated EBITDA attributable to such Material Project for the first full
Test Period following the Scheduled Commercial Operation Date with respect to
such Material Project, and

 
 
(b)
prior to the last day of the Initial Test Period, a majority of  the Arrangers
shall have approved (such approval not to be unreasonably withheld or delayed)
such projections and shall have received such other information and
documentation as a majority of the Arrangers may reasonably request with respect
to such Material Project, all in form and substance reasonably satisfactory to a
majority of the Arrangers, and

 
 
3

--------------------------------------------------------------------------------

 

(ii)           the aggregate amount of all Material Project EBITDA Adjustments
for any Test Period shall be limited to 15% of the total actual Adjusted
Consolidated EBITDA for such Test Period (which total actual Adjusted
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments).
 
For purposes of the foregoing, "commercial operation" shall be deemed achieved
for any Material Project at such time, at or after the completion of
construction or expansion thereof and the initial placement thereof into
service, as such Material Project first realizes the long-term operating levels
reasonably expected for such Material Project.
 
(b)           The definition of "Agreement" is hereby amended by adding the
words ", as further amended by the First Amendment," after the words "this
Second Amended and Restated Credit Agreement."
 
(c)           The definition of "Consolidated EBITDA" is hereby amended by (i)
adding "(other than clause (v) or (vi) below)" after "in each case",  (ii)
replacing the word "and" before clause (vi) with a comma and (iii) adding to the
end of the first sentence the following words: ", (vii) up to $5,400,000 in
unusual items charged as expense in the first fiscal quarter of fiscal 2010, and
(viii) any Transaction Costs provided, however that Transaction Costs added back
to Consolidated Net Income during the term of this Agreement pursuant to this
clause (viii) shall in no event exceed 15% of Adjusted Consolidated EBITDA for
the four fiscal quarter period ending September 30, 2010 (as adjusted on a Pro
Forma Basis to reflect the CHOPS Joint Venture Investment)."
 
(d)           The definition of "Consolidated Leverage Ratio" is hereby amended
by (i) adding "(i)" before the word "solely" in the proviso and (ii) adding to
the end of the proviso the following words: "and (ii) for purposes of
calculating the Consolidated Leverage Ratio as of any date of determination
(other than the end of a Test Period), Consolidated Total Funded Debt shall be
determined without giving effect to Indebtedness incurred after the end of the
Test Period solely to finance all or a portion of any Material Project.  For
avoidance of doubt, for purposes of calculating the Consolidated Leverage Ratio
as of the Test Period most recently ended, all outstanding Indebtedness incurred
solely to finance all or a portion of any Material Project that constitutes
"Consolidated Total Funded Debt" shall be included for purposes of calculating
the Consolidated Leverage Ratio as of the end of such Test Period."
 
(e)           The definition of "Consolidated Senior Secured Leverage Ratio" is
hereby amended by adding to the end of the sentence the following words:
"provided that, for purposes of calculating the Consolidated Senior Secured
Leverage Ratio as of any date of determination (other than the end of a Test
Period), Consolidated Total Senior Secured Funded Debt shall be determined
without giving effect to Indebtedness incurred after the end of the Test Period
solely to finance all or a portion of any Material Project.  For avoidance of
doubt, for purposes of calculating the Consolidated Senior Secured Leverage
Ratio as of the Test Period most recently ended, all outstanding Indebtedness
incurred solely to finance all or a portion of any Material Project that
constitutes "Consolidated Total Senior Secured Funded Debt" shall be included
for purposes of calculating the Consolidated Senior Secured Leverage Ratio as of
the end of such Test Period."
 
 
4

--------------------------------------------------------------------------------

 

(f)            The definition of "Material Agreement" is hereby amended by
adding to the end of the sentence the following words: ", the CHOPS Purchase and
Sale Agreement and, solely for the purpose of Section 6.11, the CHOPS Commitment
Letter."
 
(g)           The definition of "Notes Offering" is hereby amended by (i) adding
the words "or loans" after the words "unsecured notes" and (ii) adding the words
"or (m)" after the words "Section 6.01(j)."
 
(h)           The definition of "Planned Reorganization" is hereby amended by
(i) adding "(i)" after the words "pursuant to which" and (ii) adding to the end
of the sentence the following words: "or (ii) the Borrower, directly or
indirectly through its Restricted Subsidiaries, acquires and thereafter owns and
holds all or any portion or combination of its general partner interest and
incentive distribution rights and the Equity Interest in the General Partner
(with the General Partner becoming and thereafter constituting a Restricted
Subsidiary), which general partner and/or incentive distribution rights may be
cancelled or replaced with other Equity Interests owned by the Borrower,
directly or indirectly through its Restricted Subsidiaries."
 
(i)            The definition of "Pro Forma Basis" is hereby amended by (i)
adding the words "or Material Projects for which a Material Project EBITDA
Adjustment has been made with respect to such calculation" after the words
"Permitted Acquisition" in the first parenthetical of clause (a) and (ii) adding
the words "or Material Projects for which a Material Project EBITDA Adjustment
has been made with respect to such calculation" after the word "Acquisitions" in
the first parenthetical of clause (c)(i)(A).
 
(j)            The following definitions are hereby added to Section 1.01 of the
Credit Agreement where alphabetically appropriate:
 
"CHOPS Commitment Letter" means the commitment letter from BNP Paribas, BNP
Paribas Securities Corp., Bank of America, N.A., Banc of America Securities LLC,
Bank of Montreal, and BMO Capital Markets Corp. to the Borrower dated October
25, 2010, as such agreement may be amended, modified, supplemented, or restated
from time to time in accordance with this Agreement.
 
"CHOPS Joint Venture" means the Cameron Highway Oil Pipeline Company, a Delaware
general partnership governed by that certain Amended and Restated Partnership
Agreement, dated as of July 10, 2003 as amended by the First Amendment thereto,
dated December 15, 2005, and the Second Amendment thereto, dated March 14, 2007,
as may be further amended, restated or otherwise modified from time to time in
accordance with this Agreement, by and among Cameron Highway Pipeline I, L.P.,
Valero CHOPS I, L.P. and Valero CHOPS II, L.P., each a Delaware limited
partnership.
 
 
5

--------------------------------------------------------------------------------

 
 
"CHOPS Joint Venture Investment" means the indirect Acquisition by Genesis CHOPS
I and Genesis CHOPS II of Equity Interests in the CHOPS Joint Venture pursuant
to the CHOPS Purchase and Sale Agreement, as a result of which Genesis CHOPS I
and Genesis CHOPS II, collectively, indirectly own 50% of the Equity Interests
in the CHOPS Joint Venture.
 
"CHOPS Purchase and Sale Agreement" means the Purchase and Sale Agreement, dated
October 22, 2010, by and among Valero Energy Corporation, Valero Services, Inc.,
and Valero Unit Investments, L.L.C., as the seller parties, and Genesis CHOPS I,
Genesis CHOPS II, and the Borrower, as the buyer parties, as such agreement may
be amended, modified, supplemented, or restated from time to time in accordance
with this Agreement.
 
"Compliance Certificate" means a certificate substantially in the form of
Exhibit J.
 
"First Amendment" means the First Amendment to Second Amended and Restated
Credit Agreement, dated as of November 12, 2010, among the Borrower, the
Administrative Agent and the Lenders party thereto.
 
"First Amendment Effective Date" has the meaning assigned to such term in the
First Amendment.
 
"Genesis CHOPS I" means Genesis CHOPS I, LLC, a Delaware limited liability
company.
 
"Genesis CHOPS II" means Genesis CHOPS II, LLC, a Delaware limited liability
company.
 
"Scheduled Commercial Operation Date" means, with respect to any Material
Project, the date originally scheduled as the day on which such Material Project
shall achieve "commercial operation" as defined in the definition of Adjusted
Consolidated EBITDA as specified in the notice to be delivered to the
Administrative Agent with respect to such Material Project as specified in the
third paragraph of the definition of "Adjusted Consolidated EBITDA."
 
"Transaction Costs" means any legal, professional and advisory fees or other
transaction costs and expenses paid (whether or not incurred) by the Borrower or
any Restricted Subsidiary in connection with (i) the CHOPS Joint Venture
Investment, (ii) any incurrence of Indebtedness or Disqualified Equity or any
issuance of other equity securities to finance, or to refinance Indebtedness or
Disqualified Equity incurred to finance, the CHOPS Joint Venture Investment, or
(iii) any Planned Reorganization, in each case permitted under this Agreement.
 
(k)           The definitions "Exempted Joint Venture" and "Material Exempted
Joint Ventures" are hereby deleted from Section 1.01 of the Credit Agreement and
each reference in the Credit Agreement and the other Loan Documents to Exempted
Joint Ventures and Material Exempted Joint Ventures shall no longer be of any
force and effect and will be disregarded for all purposes.
 
 
6

--------------------------------------------------------------------------------

 

2.2           Amendments to Section 5.01 (Financial Statements; Ratings Change
and Other Information).
 
(a)           Section 5.01(a) is hereby amended by (i) replacing the comma
before "(ii)" with the word "and" and (ii) deleting (1) the words ", and"
immediately preceding clause (iii) and (2) clause (iii).
 
(b)           Section 5.01(b) is hereby amended by (i) replacing the comma
before "(ii)" with the word "and" and (ii) deleting (1) the words ", and"
immediately preceding clause (iii) and (2) clause (iii).
 
(c)           Section 5.01(d) is hereby amended and restated in its entirety as
follows:
 
(d)           concurrently with any delivery of financial statements under
clause (a), (b) or (c) above, a Compliance Certificate signed by a Financial
Officer of the Borrower;
 
(d)           Section 5.01(h) is hereby amended by deleting "or any Material
Exempted Joint Venture".
 
(e)           Section 5.01(n) is hereby amended by deleting "or the Material
Exempted Joint Ventures".
 
(f)            Section 5.01 is hereby amended by (i) deleting the word "and" at
the end of subsection (m), (ii) replacing the period at the end of subsection
(n) with "; and" and (iii) adding a new subsection (o) that read as follows:
"with respect to any Material Project, within five Business Days after the
occurrence thereof, written notice of the Commencement Date and the Commercial
Operation Date, as applicable."
 
2.3           Amendment to Section 6.01 (Indebtedness and Disqualified
Equity).  Section 6.01 is hereby amended by (i) deleting the word "and" at the
end of subsection (k), (ii) replacing the period at the end of subsection (l)
with "; and" and (iii) adding a new subsection (m) that reads as follows: "up to
$300,000,000 in aggregate principal amount of unsecured Indebtedness issued by
the Borrower constituting "bridge loans" (as defined in the CHOPS Commitment
Letter) the net proceeds of which are used solely to finance a portion of the
purchase price of the Equity Interests in the CHOPS Joint Venture pursuant to
the CHOPS Purchase and Sale Agreement and certain Transaction Costs and
Guarantees thereof by any Restricted Subsidiary so long as no Default or Event
of Default exists or would exist immediately after the funding thereof, and
extensions, renewals, replacements and refinancings of any such Indebtedness
(including any "rollover loans" or "exchange notes" (as defined in the CHOPS
Commitment Letter) incurred in respect thereof), that do not increase the
outstanding principal amount thereof; provided that (i) such Indebtedness shall
(A) have no financial maintenance covenants that are more restrictive than those
in this Agreement and (B) have no other covenants (other than mandatory
prepayments as a result of (including upon the receipt of net cash proceeds
from) any asset sale, debt issuance or incurrence, equity issuance, change of
control or similar event) or events of default that, taken as a whole, are more
restrictive than those in this Agreement and (ii) no Subsidiary that is not also
a Guarantor shall guarantee such Indebtedness."
 
 
7

--------------------------------------------------------------------------------

 

2.4           Amendment to Section 6.02 (Liens).  Section 6.02 is hereby amended
by (i) deleting the word "and" at the end of subsection (g), (ii) replacing the
period at the end of subsection (h) with "; and" and (iii) adding a new
subsection (i) that reads as follows: "Liens represented by the escrow of the
net proceeds of Indebtedness issued pursuant to Section 6.01(j) to finance a
portion of the purchase price of the Equity Interests in the CHOPS Joint Venture
pursuant to the CHOPS Purchase and Sale Agreement pending consummation of the
CHOPS Joint Venture Investment."
 
2.5           Amendment to Section 6.03 (Fundamental Changes; Limitations on
Business).  Section 6.03 is hereby amended by replacing the word "subsidiaries"
with "Unrestricted Subsidiaries" in subsection (d).
 
2.6           Amendment to Section 6.04 (Investments, Loans, Advances, and
Guarantees).  Section 6.04 is hereby amended by (i) replacing the word "its"
with the word "any" in subsection (b), (ii) adding the words "and the CHOPS
Joint Venture Investment" after the words "Permitted Joint Ventures" in
subsection (o) and (iii) adding the words "or the consummation of the CHOPS
Joint Venture Investment, respectively" after the words "such Joint Venture" in
subsection (o).
 
2.7           Amendment to Section 6.06 (Sale of Assets).  Section 6.06 is
hereby amended by (i) adding the words "to any Unrestricted Subsidiary" after
the word "transferred" in subsection (e), (ii) deleting the word "and" at the
end of subsection (i), (iii) replacing the period at the end of subsection (j)
with "; and" and (iv) adding a new subsection (k) that reads as follows:
"dispositions of cash or other Property solely to effect (i) any Investments
permitted under Section 6.04(f), (i) or (p) or (ii) the CHOPS Joint Venture
Investment, in each case so long as such Investment is permitted pursuant to
Section 6.04."
 
2.8           Amendment to Section 6.10 (Restrictive Agreements).  Section 6.10
is hereby amended by (i) adding "(x)" after the "ability of" in subsection (b),
(ii) adding "(y)" before "it or any of its Restricted Subsidiaries to Guarantee
Indebtedness of it or any other Restricted Subsidiary" in subsection (b) (before
the first proviso), (iii) deleting the word "and" at the end of clause (vii),
(iv) adding the words "or (m)" after the words "Section 6.01(j)" in clause
(viii), and (v) adding to the end of the sentence the following words: ", and
(ix) clause (b)(y) above shall not apply to such prohibitions, restrictions and
conditions contained in any Material Agreements evidencing or governing, or
pursuant to which there has been issued, Indebtedness or Disqualified Equity
permitted by Section 6.01(g), (h), (j) or (m) so long as (A) such prohibitions,
restrictions and conditions, taken as a whole, are no more restrictive on the
Borrower Parties than those contained in this Agreement and (B) the Guarantees
of the Secured Obligations created under the Loan Documents are not prohibited,
restricted or conditioned in any manner."
 
2.9           Amendment to Section 6.15 (Financial Condition
Covenants).  Section 6.15 is hereby amended and restated in its entirety to read
as follows:
 
 
8

--------------------------------------------------------------------------------

 

(a)           Leverage Ratio.  The Borrower will not permit its Consolidated
Leverage Ratio to be in excess of (i) prior to the consummation of a Notes
Offering, 4.50 to 1.00 at any time, or (ii) upon or after the consummation of a
Notes Offering, 5.00 to 1.00 at any time; provided that after the consummation
of a Notes Offering and upon the consummation of a Material Acquisition that is
a Permitted Acquisition or the CHOPS Joint Venture Investment, the Borrower will
not permit such ratio to exceed 5.50 to 1.00 until the end of the last day of
the third full fiscal quarter of the Borrower after the consummation of such
Material Acquisition or the CHOPS Joint Venture Investment, as applicable, at
which time the maximum Leverage Ratio permitted to be maintained by the Borrower
will automatically revert back to 5.00 to 1.00.
 
(b)           Senior Secured Leverage Ratio.  After the consummation of a Notes
Offering, the Borrower will not permit its Consolidated Senior Secured Leverage
Ratio to be in excess of 3.75 to 1.00 at any time; provided that upon the
consummation of a Material Acquisition that is a Permitted Acquisition or the
CHOPS Joint Venture Investment, the Borrower will not permit such ratio to
exceed 4.25 to 1.00 until the end of the last day of the third full fiscal
quarter of the Borrower after the consummation of such Material Acquisition or
the CHOPS Joint Venture Investment, as applicable, at which time the maximum
Senior Secured Leverage Ratio permitted to be maintained by the Borrower will
automatically revert back to 3.75 to 1.00.
 
(c)           Minimum Interest Coverage.  The Borrower will not permit its
Consolidated Interest Coverage Ratio to be less than 3.00 to 1.00 at any time;
provided that after the consummation of a Notes Offering and upon the
consummation of a Material Acquisition that is a Permitted Acquisition or the
CHOPS Joint Venture Investment, the Borrower will not permit such ratio to be
less than 2.75 to 1.00 until the end of the last day of the third full fiscal
quarter of the Borrower after the consummation of such Material Acquisition or
the CHOPS Joint Venture Investment, as applicable, at which time the lowest
Consolidated Interest Coverage Ratio permitted to be maintained by the Borrower
will automatically revert back to 3.00 to 1.00.
 
2.10         Amendment to Section 6.19 (Prepayments on Indebtedness or
Disqualified Equity).  Section 6.19 is hereby amended by (i) inserting "of"
after "net cash proceeds" in clauses (iii) and (iv) of subsection (a), (ii)
deleting the word "and" at the end of clause (iii) of subsection (a) and (iii)
adding to the end of subsection (a) the following words: "(v) Indebtedness
issued pursuant to and in accordance with Section 6.01(b) or (m) with the net
cash proceeds of, or in exchange for, other Indebtedness issued as extensions,
renewals, replacements or refinancings thereof pursuant to and in accordance
with Section 6.01(b) or (m), respectively, (vi) Indebtedness issued pursuant to
and in accordance with Section 6.01(m) with the net cash proceeds of, or in
exchange for, other Indebtedness or Disqualified Equity issued pursuant to and
in accordance with Section 6.01(j), (vii) Indebtedness issued pursuant to and in
accordance with Section 6.01(m) upon any mandatory prepayment, repurchase, or
redemption as a result of (including upon the receipt of net cash proceeds from)
any asset sale, debt issuance or incurrence, equity issuance, change of control
or similar event, and (viii) Indebtedness issued pursuant to Section 6.01(j) to
finance a portion of the purchase price of the Equity Interests in the CHOPS
Joint Venture pursuant to the CHOPS Purchase and Sale Agreement with funds held
in the escrow specified in Section 6.02(i) in the event the CHOPS Joint Venture
Investment is not consummated by the deadline established with respect to such
escrow".
 
 
9

--------------------------------------------------------------------------------

 

2.11         Exhibit J to Credit Agreement.  Exhibit J attached hereto is hereby
added as Exhibit J to the Credit Agreement.
 
Section 3.               Conditions Precedent.  This First Amendment shall not
become effective until the date (the "First Amendment Effective Date") on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.02 of the Credit Agreement):
 
(a)           The Administrative Agent shall have received from the Lenders
required by the Credit Agreement and the Borrower, executed counterparts (in
such number as may be requested by the Administrative Agent) of this First
Amendment.
 
(b)           The Administrative Agent, the Arrangers and the Lenders shall have
received all fees and other amounts due and payable on or prior to the First
Amendment Effective Date, including, to the extent invoiced, reimbursement or
payment of all out of pocket expenses required to be reimbursed or paid by the
Borrower under the Credit Agreement.
 
(c)           The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that: (i) a true, correct and
complete copy of the Purchase and Sale Agreement dated October 22, 2010 by and
among Valero Energy Corporation, Valero Services, Inc., and Valero Unit
Investments, L.L.C., as the seller parties, and Genesis CHOPS I, Genesis CHOPS
II, and the Borrower, as the buyer parties, has been delivered to the
Administrative Agent and there have been no amendments, supplements or other
modifications thereto as of the First Amendment Effective Date and (ii) a true,
correct and complete copy of the Amended and Restated Partnership Agreement
dated as of July 10, 2003 of the Cameron Highway Oil Pipeline Company, as
amended by the First Amendment dated December 15, 2005 and the Second Amendment
dated March 14, 2007 has been delivered to the Administrative Agent and there
have been no other amendments, supplements or other modifications thereto as of
the First Amendment Effective Date.
 
(d)           The Borrower shall have made and submitted to the Administrative
Agent calculations in detail reasonably satisfactory to the Administrative Agent
with respect to the financial covenants contained in Section 6.15 of the Credit
Agreement for the four fiscal quarter period ending September 30, 2010 (the
"Calculation Period") on a Pro Forma Basis as if the CHOPS Joint Venture
Investment had occurred on the first day of the Calculation Period, and such
calculations shall have been certified by a Financial Officer of the Borrower as
being true and correct and shall demonstrate that such financial covenants would
have been complied with if the CHOPS Joint Venture Investment had occurred on
the first day of the Calculation Period.
 
(e)           No Default or Event of Default shall exist immediately before or
after giving effect to this First Amendment, and the representations and
warranties of the Borrower Parties set forth herein shall be true and correct.
 
The Administrative Agent shall notify the Borrower and the Lenders of the First
Amendment Effective Date, and such notice shall be conclusive and binding.
 
Section 4.               Miscellaneous.
 
 
10

--------------------------------------------------------------------------------

 

4.1           Confirmation.  The provisions of the Loan Documents, as amended by
this First Amendment, shall remain in full force and effect in accordance with
their terms following the effectiveness of this First Amendment.
 
4.2           Ratification and Affirmation; Representations and Warranties.  The
Borrower hereby (a) ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect, except as expressly amended hereby,
notwithstanding the amendments contained herein and (b) represents and warrants
to the Lenders that:  (i) as of the date hereof, after giving effect to the
terms of this First Amendment, all of the representations and warranties
contained in each Loan Document to which it is a party are true and correct,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be true and correct as of such specified earlier date as
supplemented or subject to such qualifications as are set forth in the
applicable Schedule(s) as of the Effective Date and (ii) (A) as of the date
hereof, no Default has occurred and is continuing and (B) immediately after
giving effect to this First Amendment, no Default will have occurred and be
continuing.
 
4.3           Credit Document.  This First Amendment and each agreement,
instrument, certificate or document executed by the Borrower or any of its
officers in connection therewith are "Loan Documents" as defined and described
in the Credit Agreement and all of the terms and provisions of the Loan
Documents relating to other Loan Documents shall apply hereto and thereto.
 
4.4           Counterparts.  This First Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this First Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.
 
4.5           NO ORAL AGREEMENT.  THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
 
4.6           GOVERNING LAW.  THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED
TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
 
[signature pages follow]
 
 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.
 
 

 
BORROWER:
                 
GENESIS ENERGY, L.P.
     
By: 
GENESIS ENERGY, LLC, its general partner
         
By:
/s/ Robert V. Deere
   
Name: 
Robert V. Deere
   
Title:
Chief Financial Officer



[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 
 

--------------------------------------------------------------------------------

 
 

 
LENDERS:
                 
BNP PARIBAS, as Administrative Agent and a Lender
                 
By:
/s/ J. Christopher Lyons
   
Name: 
J. Christopher Lyons
   
Title:
Managing Director
                   
By:
/s/ Andrew Ostrov
   
Name:
Andrew Ostrov
   
Title:
Director
 



[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A. as a Lender
             
By:
/s/ Christopher Renyi
 
Name: 
Christopher Renyi
 
Title:
Vice President



[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF MONTREAL, as Lender
             
By:
/s/ Kevin Utsey
 
Name: 
Kevin Utsey
 
Title:
Vice President



[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 
 

--------------------------------------------------------------------------------

 



 

 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Lender
           
By:
/s/ Scottye Lindsey
 
Name: 
Scottye Lidnsey
 
Title:
Director
             
By:
/s/ Evelyn Thierry
 
Name:
Evelyn Thierry
 
Title:
Director



[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender
           
By:
/s/ Leanne S. Phillips
 
Name: 
Leanne S. Phillips
 
Title:
Director



[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 
 

--------------------------------------------------------------------------------

 
 

 
ROYAL BANK OF CANADA, as Lender
             
By:
/s/ Jason S. York
 
Name: 
Jason S. York
 
Title:
Authorized Signatory



[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 
 

--------------------------------------------------------------------------------

 
 

 
AMEGY BANK NATIONAL ASSOCIATION, as Lender
           
By:
/s/ Charles W. Patterson
 
Name: 
Charles W. Patterson
 
Title:
Senior Vice President



[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 
 

--------------------------------------------------------------------------------

 
 

 
COMPASS BANK, as Lender
             
By:
/s/ Dorothy Marchand
 
Name: 
Dorothy Marchand
 
Title:
Senior Vice President



[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 
 

--------------------------------------------------------------------------------

 
 

 
UBS LOAN FINANCE LLC, as Lender
           
By:
/s/ Irja R. Otsa
 
Name: 
Irja R. Otsa
 
Title:
Associate Director
             
By:
/s/ Mary E. Evans
 
Name:
Mary E. Evans
 
Title:
Associate Director



[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 
 

--------------------------------------------------------------------------------

 
 

 
REGIONS BANK, as Lender
             
By:
/s/ Randy Peterson
 
Name: 
Randy Peterson
 
Title:
Senior Vice President



[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT J
 
 
FORM OF COMPLIANCE CERTIFICATE1
 
Financial Statement Date:  _____________, ______
To:
BNP Paribas, as Administrative Agent

 
Ladies and Gentlemen:
 
Reference is made to the Second Amended and Restated Credit Agreement dated as
of June 29, 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Agreement;" the terms defined
therein being used herein as therein defined), among Genesis Energy, L.P., as
borrower (the "Borrower"), BNP Paribas, as administrative agent, and the lenders
party thereto.
 
The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is the __________________________________ of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
1.             The Borrower has delivered the year-end audited financial
statements required by Section 5.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
 
2.             The Borrower has delivered the year-end unaudited financial
statements of each of NEJD SPE 2 and FS SPE 2 required by Section
5.01(c)(i).  Such financial statements fairly present in all material respects
the financial condition and results of operations of NEJD SPE 2 and FS SPE 2 in
accordance with GAAP consistently applied as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.             The Borrower has delivered the unaudited financial statements
required by Section 5.01(b)(i) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date.  Such financial statements fairly present
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries in accordance with GAAP
consistently applied as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.



--------------------------------------------------------------------------------

1 The financial statement certifications certified herein are intended to be
reflective of the certifications required under Section 5.01(a), 5.01(b) and
5.01(c) of the Credit Agreement.   The financial covenant calculations included
herein are intended to reflect the components of the financial covenants set
forth in Section 6.15.   In the event of any conflict or inconsistency between
the applicable terms and conditions of the Credit Agreement, on the one hand,
and the financial statement certifications and/or financial covenant
calculations reflected in this Exhibit J, on the other hand, the terms and
conditions of the Credit Agreement shall control.

 
1

--------------------------------------------------------------------------------

 

2.             The Borrower has delivered the unaudited financial statements
required by Section 5.01(b)(ii) of the Agreement for the fiscal quarter ended as
of the above date.
 
3.             The Borrower has delivered the unaudited financial statements of
each of NEJD SPE 2 and FS SPE 2 required by Section 5.01(c)(ii) of the Agreement
for the fiscal quarter ended as of the above date.  Such financial statements
fairly present in all material respects the financial condition and results of
operations of NEJD SPE 2 and FS SPE 2 in accordance with GAAP consistently
applied as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.
 
[3/4].       The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.
 
[4/5].       A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its obligations under the Loan Documents, and
 
[select one:]
 
[during such fiscal period, the Borrower performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]
 
--or--
 
[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]
 
[5/6].       The financial covenant analyses and information set forth on
Schedules 2 and 3 attached hereto are true and accurate on and as of the date of
this Certificate.
 
[6/7].       [No change in GAAP or in the application thereof has occurred since
the date of the audited financial statements referred to in Section 3.04 of the
Agreement]
 
--or--
 
[The following changes in GAAP or in the application thereof have occurred since
the date of the audited financial statements referred to in Section 3.04 of the
Agreement and such changes have had the following effects on the financial
statements accompanying this Compliance Certificate:]
 
Form of Compliance Certificate
 
J-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of _____________________, ______.
 

 
GENESIS ENERGY, L.P.
 
By: 
GENESIS ENERGY, LLC, its general partner
                   
By:   
       
Name:
     
Title:


 
 

--------------------------------------------------------------------------------

 
[Exhibit J – Form of Compliance Certificate]

For the Quarter/Year ended ___________________("Statement Date")
SCHEDULE 2
to the Compliance Certificate
($ in 000's)
I.
Interest Coverage Ratio.

A.
 
Adjusted Consolidated EBITDA (Schedule 3) for the four consecutive fiscal
quarter period ending on the date hereof:
 
$___________
B.
 
Consolidated Interest Expense for such period:
 
$___________
C.
 
Consolidated Interest Coverage Ratio (Line I.A ¸ Line I.B):
 
______ to 1.00

 
Minimum required:
 

 
Minimum Interest Coverage Ratio
 
3.00 to 1.002




--------------------------------------------------------------------------------

2 After the consummation of a Notes Offering and upon the consummation of a
Material Acquisition that is a Permitted Acquisition or the CHOPS Joint Venture
Investment, the minimum Consolidated Interest Coverage Ratio shall be 2.75 to
1.00 until the end of the last day of the third full fiscal quarter of the
Borrower after the consummation of such Material Acquisition or the CHOPS Joint
Venture Investment, as applicable, at which time the minimum Consolidated
Interest Coverage Ratio permitted to be maintained by the Borrower will
automatically revert back to 3.00 to 1.00.

 
 

--------------------------------------------------------------------------------

 
[Exhibit J – Form of Compliance Certificate]

II.
Leverage Ratios.

   
Consolidated Leverage Ratio
A.
 
Consolidated Total Funded Debt on such determination date:
 
$___________
B.
 
Adjusted Consolidated EBITDA (Schedule 3) for the four consecutive fiscal
quarter period ending on the date hereof:
 
$___________
C.
 
Consolidated Leverage Ratio (Line II.A ¸ Line II.B):
 
______ to 1.00

 
Maximum permitted:
 

 
Maximum Consolidated Leverage Ratio
Prior to the consummation of a Notes Offering:
 4.50 to 1.00
Upon or after the consummation of a Notes Offering:
5.00 to 1.003




   
Consolidated Senior Secured Leverage Ratio
A.
 
Consolidated Total Senior Secured Funded Debt on such determination date:
 
$___________
B.
 
Adjusted Consolidated EBITDA (Schedule 3) for the four consecutive fiscal
quarter period ending on the date hereof:
 
$___________
C.
 
Consolidated Senior Secured Leverage Ratio (Line II.A ¸ Line II.B):
 
 ______ to 1.00

 
Maximum permitted:
 

 
Maximum Consolidated Senior Leverage Ratio
After the consummation of a Notes Offering:
3.75 to 1.004




--------------------------------------------------------------------------------

3 After the consummation of a Notes Offering and upon the consummation of a
Material Acquisition that is a Permitted Acquisition or the CHOPS Joint Venture
Investment, the maximum Consolidated Leverage Ratio shall be 5.50 to 1.00 until
the end of the last day of the third full fiscal quarter of the Borrower after
the consummation of such Material Acquisition or the CHOPS Joint Venture
Investment, as applicable, at which time the maximum Consolidated Leverage Ratio
permitted to be maintained by the Borrower will automatically revert back to
5.00 to 1.00.
 
4 Upon the consummation of a Material Acquisition that is a Permitted
Acquisition or the CHOPS Joint Venture Investment, the maximum Consolidated
Senior Secured Leverage Ratio shall be 4.25 to 1.00 until the end of the last
day of the third full fiscal quarter of the Borrower after the consummation of
such Material Acquisition or the CHOPS Joint Venture Investment, as applicable,
at which time the maximum Consolidated Senior Secured Leverage Ratio permitted
to be maintained by the Borrower will automatically revert back to 3.75 to 1.00.

 
 

--------------------------------------------------------------------------------

 
[Exhibit J – Form of Compliance Certificate]

For the Quarter/Year ended ___________________("Statement Date")
SCHEDULE 3
to the Compliance Certificate
($ in 000's)


 
 
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Four Fiscal Quarter Period Ended
 
Consolidated Net Income of the Borrower and its Subsidiaries1
-
-
-
-
-
+
Interest Expense
-
-
-
-
-
+
Federal, state, local income and foreign withholding taxes
-
-
-
-
-
+
Depreciation, depletion and amortization expense
-
-
-
-
-
+
Deferred or non-cash equity compensation or stock option or similar compensation
expense
         
-
Actual cash payments made with respect to deferred compensation
         
+
Cash received by the Borrower or any Restricted Subsidiary pursuant to any
Direct Financing Lease
         
+
[Up to $5,400,000 in unusual items charged as expense in the first fiscal
quarter of fiscal 2010]2
         
+
Transaction Costs3
-
-
-
-
-
=
Consolidated EBITDA before cash distributions
         
+
Cash distributions from Unrestricted Subsidiaries4
         
+
Cash distributions from Joint Ventures or the Equity Interests of other Persons
         
=
Consolidated EBITDA
         
+
Pro Forma Adjustments (other than Non-Historical Pro Forma Adjustments and
Material Project EBITDA Adjustments)
         
+
Non-Historical Pro Forma Adjustments, as applicable
         
+
Material Project EBITDA Adjustments, as applicable
         
=
(Preliminary) Adjusted Consolidated EBITDA
         
-
Cash distributions from Joint Ventures (other than CHOPS Joint Venture) in
excess of 25% of (Preliminary) Adjusted Consolidated EBITDA5
         
=
Adjusted Consolidated EBITDA
-
-
-
-
-




--------------------------------------------------------------------------------

5 Determined without giving effect to (without duplication): (a) any
extraordinary income or gains, (b) any interest income, (c) any non-cash income
(excluding items which represent the reversal of a non-cash charge referred to
in clause (e) below of this definition), (d) any extraordinary losses, (e) any
non-cash charges or losses (except to the extent that any such non-cash charge
or loss would require an anticipated cash payment (or a reserve for an
anticipated cash payment) in any future period), including any non-cash expenses
relating to impairments and similar write-offs and stock appreciation rights,
(f) any gains or losses from sales of assets other than inventory sold in the
ordinary course of business, (g) income or losses attributable to Unrestricted
Subsidiaries, Joint Ventures, any Person accounted for by the Borrower by the
equity method of accounting, or any other Person that is not a Subsidiary or (h)
income or losses attributable to Direct Financing Leases.
 
6 Added back to the 2010 first fiscal quarter.  Only applicable to the
Consolidated EBITDA calculations for the four fiscal quarter periods ending
September 30, 2010 and December 31, 2010.
 
7 Transaction Costs to be added back during the term of the Agreement under this
line item shall not exceed 15% of Adjusted Consolidated EBITDA for the four
fiscal quarter period ending September 30, 2010 (as adjusted on a Pro Forma
Basis to reflect the CHOPS Joint Venture Investment).
 
8 Including loan payments under the NEJD Intercompany Note.
 
9 Cash distributions received by the Borrower and the Restricted Subsidiaries
from all Joint Ventures consummated after the Effective Date (other than the
CHOPS Joint Venture) shall not account for more than 25% of Adjusted
Consolidated EBITDA (as such Adjusted Consolidated EBITDA is calculated from
time to time without giving effect to cash distributions from Joint Ventures
consummated after the Effective Date (but giving effect to cash distributions
from the CHOPS Joint Venture whether consummated before or after the Effective
Date)), and any excess shall be deemed to not be Adjusted Consolidated EBITDA. 
 
 
[Exhibit J – Form of Compliance Certificate]

--------------------------------------------------------------------------------